Citation Nr: 1134059	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-13 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right shoulder disability.

2.  Entitlement to service connection for a spinal disability, to include as secondary to service-connected right shoulder disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service- connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION


The Veteran served on active duty from May 1976 to May 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned in March 2010.  A transcript of the proceeding is of record.  The Board remanded the claim in April 2010 for further development and consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a spinal disability and acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The preponderance of the evidence shows that a left shoulder disability was not present in service, nor did arthritis become manifest within one year of separation from service; and the current left shoulder disability is not related to service or to any service-connected disease or injury.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in February 2008.  At the Veteran's hearing in March 2010, the Veteran waived any error in the timing or content of VA notice.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Accordingly, the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis will be presumed to have been incurred in service if it manifested itself to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The elements of a valid claim for service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson  elements is through a demonstration of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

Secondary service connection may be granted for a disability which is proximately due to or the result of an established service-connected condition.  38 C.F.R. § 3.310.  Secondary service connection may be found when an established service- connected condition aggravates a non-service-connected disability.  In such case, the veteran will be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The service treatment records and post-service VA examination in August 1980 do not show any in-service left shoulder disability. 

The Veteran does not contend, nor does the evidence show, that the Veteran sustained a left shoulder disability in service or continuous symptomatology since service.  Therefore, neither direct service connection nor service connection based on continuity of symptomatology is warranted.  He claims that his left shoulder was caused by his service-connected right shoulder disability.  

Service connection for a left shoulder disability claimed as secondary to the service-connected right shoulder disability is not warranted as there is no competent evidence that the Veteran's disability was caused by his service-connected right shoulder disability.  The Veteran is competent to comment on his symptoms and their history.  As a general matter, however, a layperson is not capable of opining on matters requiring medical knowledge, notably whether one disability has caused or worsened another disability.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinion provided by the medical professional who conducted the September 2010 VA examination, reviewed the Veteran's claims file, and provided the reasons for his contrary opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

During that examination, the Veteran stated that he has had left shoulder pain the last 4 years.  After a review of the Veteran's claims file, the examiner stated that there are no complaints of a left shoulder disability in service or any causative association noted between Veteran's left shoulder arthritis and the service-connected right shoulder disability.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right shoulder disability, is denied.


REMAND

A letter dated in March 1976 from W. H. A., Jr., M.D., noted that the Veteran sustained contusions of his back and a fracture of L-2 following a motor vehicle accident in November 1975.  The private physician last examined him in January 1976 and noted that the Veteran was healed at that time.  

On his original application for VA compensation benefits in May 1980, he listed his period of service from May 1976 to May 1980, corresponding to the information contained on his DD-214, which also noted that there was no prior active service before May 1976.  However, on VA examination in September 2010, he noted, for the first time, that he also served in the Air Force from June to November 1975, received an honorable discharge, was on active duty when the motor vehicle accident occurred, and that his current spinal disability is due to this accident.  Additional development is needed to verify if the Veteran was on active duty at the time of the motor vehicle accident.  

The Veteran has a right, as a matter of law, to compliance with the remand orders of the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the acquired psychiatric disorder claim for an examination and opinion regarding the etiology of the Veteran's acquired psychiatric disorder and for a subsequent readjudication.  There is no documentation in the Veteran's claims file that the claim was readjudicated after the examination, nor was he issued a Supplemental Statement of the Case (SSOC).  This must be done.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Verify if the Veteran served on active duty in the Air Force from June to November 1975. 

2.  Readjudicate the claims.  If either claim continues to be denied, send the Veteran and his representative an SSOC and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


